



SUBLEASE




1. PARTIES.
This Sublease, dated May 18, 2018 (the “Effective Date”) is made between Trex
Enterprises Corporation, a California corporation, (“Sublessor”), and
AnaptysBio, Inc., a Delaware corporation (“Sublessee”).


2. MASTER LEASE.
Sublessor is the lessee under a written lease dated April 21, 2016 and the first
Amendment dated January 20, 2017 (together, the “Master Lease”) wherein Kilroy
Realty, L.P., a Delaware limited partnership leased to Sublessor the real
property located in the City of San Diego, County of San Diego, State of
California, described as: 10455 Pacific Center Court, San Diego, California,
92121 (“Master Premises”). A subsequent sale in ownership of the Master Premises
led to the transfer of the Master Lease to CIO Sorrento Mesa, LLC (the
“Lessor”), the notice for which is attached as Exhibit “A” to this Sublease.


3. PREMISES.
Sublessor hereby subleases to Sublessee on the terms and conditions set forth in
this Sublease the following portion of the Master Premises: approximately 18,322
rentable square feet on the 2nd floor of the building, commonly known as Suite
200 (the “Premises”), as depicted on Exhibit “B”, attached hereto and
incorporated by this reference herein.


4. WARRANTY BY SUBLESSOR.
Sublessor warrants and represents to Sublessee that (a) Sublessor is not now,
and as of the Commencement Date (as defined below) will not be, in default or
breach of any of the provisions of the Master Lease, (b) Sublessor has no
knowledge of any claim by Lessor that Sublessor is in default or breach of any
of the provisions of the Master Lease, (c) the Master Lease is in full force and
effect, and (d) the Master Lease has not been modified or amended, except as set
forth herein.


5. TERM.
The term of the Sublease (the “Sublease Term”) shall be for forty (40) months.
The Sublease Term shall commence upon the date (the “Commencement Date”) which
is the later of: (a) July 7, 2018, or (b) forty-five (45) days following the
date in which the Premises is delivered to Sublessee in the Delivery Condition,
as defined in Section 6 below (the “Delivery Date”) or (c) the date Lessor
consents in writing to this Sublease, in a form reasonably acceptable to
Sublessor and Sublessee. This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon and subject to the prior written
consent of Lessor to this Sublease, in a form reasonably acceptable to Sublessor
and Sublessee (provided, however, it shall be reasonable for Sublessee to
withhold approval of such a consent document if the consent document does not
contain express Lessor approval of Sublessee’s Work (and agreement that
Sublessee shall not be obligated to restore the Premises to its prior condition
or remove Sublessee’s Work upon termination of the Sublease for any reason),
Lessor’s approval of Sublessee’s signage rights as provided herein, and an
agreement by Lessor to provide Sublessee with a copy of any notices of default
delivered to sublessor pursuant to Master Lease). Sublessor agrees to use good
faith efforts to obtain the consent of Lessor. If the written consent of Lessor
is not obtained on or before 5:00 P.M. Pacific Time on the date which is thirty
(30) days after the Effective Date of this Sublease, this condition precedent
shall fail, this Sublease shall be void and of no force or effect, and neither
Sublessor nor Sublessee shall have any rights against or obligations to the
other any rights against or obligations to the other under this Sublease. In
such event, Sublessor shall promptly return any Security Deposit and prepaid
rent to Sublessee. The Delivery Date is estimated to occur on approximately May
23, 2018 (the “Estimated Delivery Date”). If for any reason Sublessor does not
deliver the Premises in the Delivery Condition by the Estimated Delivery Date,
the validity of this Sublease shall not be impaired. Notwithstanding the
foregoing, if Sublessor has not delivered the Premises with the Delivery
Conditions satisfied by June 7, 2018, then at any time thereafter and before
delivery of the Premises to Sublessee in the Delivery Condition, Sublessee may
give written notice to Sublessor of Sublessee’s intention to cancel this
Sublease. Said notice shall set forth an effective date for such cancellation
which shall be at least ten (10) days after delivery of said notice to
Sublessor. If Sublessor





--------------------------------------------------------------------------------





delivers the Premises to Sublessee in the Delivery Condition on or before the
expiration of the ten (10) day period, this Sublease shall remain in full force
and effect. If Sublessor fails to deliver the Premises to Sublessee in the
Delivery Condition on or before such effective date, this Sublease shall be
cancelable by Sublessee, in which case all consideration previously paid by
Sublessee to Sublessor on account of this Sublease shall be returned to
Sublessee, this Sublease shall thereafter be of no further force or effect, and
Sublessor shall have no further liability to Sublessee on account of such delay
or cancellation.


6. RENT.
Sublessee shall pay to Sublessor as Base Rent, Direct Expenses and Utilities
without deduction, setoff, notice or demand (except as provided herein), at
10455 Pacific Center Court I San Diego, CA 92121-4339, or at such other place as
Sublessor shall designate from time to time by written notice to Sublessee.
Sublessee shall pay to Sublessor upon execution of this Sublease $37,461.77 as
Base Rent and Direct Expenses for the first month of the Sublease Term and,
within ten (10) days of the later of (a) Effective Date or (b) the date Lessor
consents in writing to this Sublease, an additional $33,034.56 as a Security
Deposit to be treated in the same manner as is outlined in the Master Lease, and
as set forth in this Section 6. If the Sublease Term begins on a day other than
the first day of a month, the Base Rent, Direct Expenses and utilities for the
partial months shall be prorated on a per diem basis based on the actual number
of days in the month in which the Sublease commences. Additional provisions:


•
PREMISES: Sublessor shall retain the server room, electrical room and large room
opposite the server room (areas not highlighted on floor plan in the brochure
previously delivered to Sublessee). The rentable square footage listed on the
market brochure included these areas and Sublessor confirmed with the architect
the new rentable square footage, excluding these areas, of 18,322 RSF.

•
USE: The Premises will be used for general office use and all legal uses
consistent with a first-class office/R&D building. Sublessee shall not conduct
or operate any labs on the Premises. Sublessee shall obtain written approval of
any changes in use and such approval shall not be unreasonably withheld,
conditioned or delayed (but shall be conditioned on Lessor approval).

•
EARLY ACCESS: As set forth in Section 5, Sublessee will have access to the
Premises forty- five (45) days prior to the Commencement Date to allow Sublessee
to complete approved tenant improvements, move its furniture and equipment into
the space and to complete any cabling or fixturization to be done by Sublessee.
Sublessee will have no obligation to pay Base Rent or Direct Expenses during
such early access period.

•
EXTENSION OPTIONS: Sublessee shall have three (3) options to extend the Sublease
Term for consecutive one (1) year periods (each, an “Extension Option”), by
providing Sublessor with not less than one hundred eighty (180) days written
notice prior to the expiration of the current term at a three percent (3%)
increase of the prior months’ Base Rent.

•
BASE RENT: The monthly base rent (the “Base Rent”) will be one dollar and
sixty-five cents ($1.65) per rentable square foot of the Premises on a Triple
Net basis. The Base Rent will increase by three percent (3%) of the previous
Base Rent upon each anniversary of the Commencement Date.

•
RENT ABATEMENT: Sublessee’s Base Rent will be unconditionally abated for three
(3) months during months two through four (months 2-4) of the initial Sublease
Term. For the avoidance of doubt, no abated rent will be required to be repaid
upon the occurrence of an event of default by Sublessee under the Sublease.

•
DIRECT EXPENSES: Sublessor currently pays $0.3946 per rentable square foot per
month for Direct Expenses, as such term in defined in the Master Lease
(including property taxes), subject to increase by the Lessor. Sublessee shall
pay for its pro rata share of Direct Expenses (which the parties agree shall be
45.15% of the Direct Expenses charged to Sublessor); provided, however , for the
purposes of this Sublease, in no event shall Direct Expenses include (i)
increases in property taxes due to a sale or other disposition of the Property
or (ii) expenses for capital repairs or improvements, except to the extent such
items proportionately reduce Direct Expenses or are required to comply with
Applicable Laws first enacted after January 1, 2018, and in any event all
capital expenditures will be






--------------------------------------------------------------------------------





amortized over the useful life of the capital improvement in accordance with
generally accepted accounting principles, consistently applied. One time per
calendar year, at its sole cost and expense, Sublessee will be entitled to audit
the Building’s Direct Expenses using any reputable firm which regularly provides
such services (subject to rights in Master Lease). Sublessor shall enforce any
audit rights it may have at the request of Sublessee under Section 4.6 of the
Master Lease. In the event the Direct Expenses are adjusted pursuant to the
Master Lease, Sublessee shall be responsible for any increase in its pro rata
share of Direct Expenses assessed as a result of the audit. Further, if the
Direct Expenses are decreased as a result of such audit, Sublessee may offset
future Direct Expenses payments in the amount of such difference or, if the
Sublease Term has expired, Sublessor shall reimburse Sublessee for such
difference within thirty (30) days after demand for payment.
•
UTILITIES: Sublessee will be responsible for the payment of its pro-rata share
of utilities to the Premises. Sublessee shall be responsible for 45.15% of the
monthly SDG&E utility bill for the Master Premises. Payment for utilities is due
within 30 days of receipt of invoice.

•
TRASH AND JANITORIAL SERVICES: All janitorial and trash services shall be
contracted and paid for separately by Sublessee. To the extent Sublessee
requests in writing and Sublessor consents in writing to allow Sublessee to
utilize the same on-site services provided to Sublessor, Sublessee shall pay its
pro-rata share of those services (i.e., 45.15%). Payment for such services is
due within 30 days of receipt of invoice.

•
RECEPTIONIST SERVICES: Receptionist services are not provided to Sublessee under
this Sublease.

•
SECURITY DEPOSIT: Within ten (10) days of the later of (a) full execution of the
Sublease and (b) Lessor’s written consent to this Sublease, Sublessee will
provide Sublessor a security deposit in the amount of the last month’s Base Rent
(i.e. $33,034.56).

•
SUBLESSEE’S WORK/ SURRENDER: Sublessee intends to make certain initial tenant
improvements to the Premises, as set forth in the attached Exhibit
“C”(“Sublessee's Work”). Sublessee’s Work is hereby approved by Sublessor to the
extent the Sublessee’s Work complies with the terms of the Master Lease.
Sublessee is obligated to confirm that its intended alterations or improvements,
including Sublessee’s Work, complies with the Master Lease. Any further changes
to Sublessee’s Work, or any other improvements or alterations during the
Sublease Term which require Sublessor or Lessor consent as set forth herein and
in Section 8.1 of the Master Lease, shall be subject to Sublessor’s and Lessor’s
review and approval, which shall not be unreasonably withheld, conditioned or
delayed. Also such improvements shall be at Sublessee’s sole cost and expense.
Notwithstanding the terms of the Master Lease, Sublessor shall promptly respond
to any such approval requests. In the event Lessor approves Sublessee’s request
for consent to improvements or alterationsas provided hereunder, Sublessor’s
failure to respond to the same request for consent by Sublessee within ten (10)
business days following Lessor’s written consent shall be deemed Sublessor’s
approval of the same. Upon the expiration or earlier termination of this
Sublease, notwithstanding any surrender or restoration obligations in the Master
Lease, in no event shall Sublessee be required to remove any improvements,
alterations or fixtures (including, without limitation, Sublessee’s Work), or
otherwise restore the Premises to the condition that existed on the Effective
Date, it being understood that Sublessee’s sole obligation upon the expiration
of the Sublease Term shall be to surrender the Premises in good, broom-clean
condition, with reasonable wear and tear, repairs which are Lessor’s or
Sublessor’s responsibility, excepted.

•
INDEMNIFICATION FOR SUBLESSEE'S WORK: Sublessee, including its representatives,
employees, or other agents, indemnifies, holds harmless and shall defend
Sublessor against any and all damages, claims, actions, or other injury arising
from or related to Sublessee's Work, except to the extent that such injury
arises from Sublessor's own negligence or willful misconduct.

•
CONDITION OF PREMISES: Sublessor, at its sole cost, will deliver the Premises,
on or before the Delivery Date, broom clean, in good operating condition and
repair, with all necessary maintenance, repairs and replacements performed, in
compliance with all Applicable Laws, (as such term is defined in Master Lease)
and with the Server Room Door Work complete (together, the “Delivery
Condition”), subject to Sublessee’s Work. Sublessor will warrant all existing
mechanical, electrical, roof and plumbing systems for the first year of the
Sublease Term (“Warranty Period”) and Sublessor will maintain, repair or






--------------------------------------------------------------------------------





replace such existing systems as needed during the Warranty Period at no cost to
Sublessee, including, without limitation, through Direct Expenses, provided,
however Sublessor does not warrant any improvements made by Sublessee.
•
PARKING: Sublessee shall be entitled to 63 parking spaces in the parking lot,
together with 2 visitor parking spaces.

•
FURNITURE, FIXTURES, EQUIPMENT: Sublessee shall have use but shall not acquire
ownership of existing network cabling, office desks, conference room furniture
including board room, and other items listed on Exhibit “D” attached hereto (the
“Sublessor FF&E”) throughout the entire Sublease Term at no additional cost to
Sublessee.

•
IDENTITY & SIGNAGE: Subject to the terms of the Master Lease, and Lessor’s
consent to the terms hereof, Sublessee will be permitted to install, at its
expense and subject to Sublessor’s and Lessor’s consent which will not be
unreasonably withheld, signage at the entrance of its Premises on the second
floor of the building. Signage will be in accordance with Building standards and
Lessor’s signage program. Sublessor, at Sublessee’s expense, will furnish
Sublessee with space on the Building directory. In addition, Sublessee will be
allowed a non-exclusive monument sign at (1) Building entry location facing
Pacific Center Court and (2) identity incorporated amongst way-finding signage
around the Building/Project (e.g. Shipping and receiving, Reception), subject to
Lessor’s consent. All costs associated with said signage, including but not
limited to, fabrication, installation, and removal will be at Sublessee’s
expense.

•
BUILDING SECURITY: Securitization of the sublease space including movement of
doors on south side near server room to be performed by Sublessor prior to the
Delivery Date (the “Server Room Door Work”). Sublessee shall have access to
first floor stairs on east side of the building for emergency purposes only.

•
HOLDING OVER: Should Sublessee hold over in its sublease space with notice and
approval, the Base Rent will be adjusted to 150% of the Base Rent in effect
during the last month of the Sublease Term or extended periods, as applicable.

•
ASSIGNMENT AND SUBLETTING. Sublessee shall not mortgage, hypothecate, assign, or
sublet any part of the Premises without the prior written consent of Sublessor
and, if Sublessor under the Master Lease must obtain such consent from Lessor,
the prior written consent of Lessor. Such consent by Sublessor shall not be
unreasonably withheld, conditioned, or delayed.

•
EARLY TERMINATION. In the event Sublessor exercises its Early Termination Right
under Section 2.3 of the Master Lease: (1) this Sublease shall terminate upon
the termination of the Master Lease, i.e. April 30, 2023 (the "Termination
Date"), notwithstanding any prior exercise of an Extension Option by Sublessee,
and (2) Sublessee's remaining Extension Option(s) are void. Sublessor shall
provide written notice to Sublessee of Sublessor's intent to exercise its Early
Termination Right no later than August 1, 2022 (i.e., the date nine (9) months
preceding the Termination Date).



7. MASTER LEASE.
This Sublease is subordinate to the Master Lease. Sublessee assumes and agrees
to perform the lessee’s obligations under the Master Lease during the Sublease
Term to the extent that such obligations are applicable to the Premises, except
to the extent such obligations are modified by the terms of this Sublease
(including, without limitation, the obligation to pay rent to Lessor under the
Master Lease shall be considered performed by Sublessee to the extent and in the
amount rent is paid to Sublessor in accordance with Section 6 of this Sublease).
Sublessor shall perform the lessor’s obligations under the Master Lease during
the Sublease Term to the extent such obligations are applicable to the Premises
except to the extent such obligations are modified by the terms of this
Sublease. Sublessee shall not commit or suffer any act or omission that will
violate any of the provisions of the Master Lease; provided, however, Sublessor
acknowledges that Sublessee’s obligations have been modified as set forth
herein. Sublessor shall exercise due diligence in attempting to cause Lessor to
perform its obligations under the Master Lease for the benefit of Sublessee. If
the Master Lease terminates, this Sublease shall terminate and the parties shall
be relieved of any further liability or obligation under this Sublease.
Notwithstanding the foregoing, if the Master Lease gives Sublessor any right to
terminate the Master Lease in the event of the partial or total damage,
destruction, or condemnation of the Master Premises or the building or project
of which the Master Premises are a part, the exercise of such right by Sublessor
shall not constitute a default or breach hereunder. Sublessor shall fully and
punctually pay all rent and any other sums due and payable to Lessor, as and
when the same shall become due and payable





--------------------------------------------------------------------------------





under the Master Lease, and perform all obligations required of Sublessor
thereunder. Sublessor shall provide Sublessee a copy of any notice it receives
from the Lessor pursuant to, or concerning the Master Lease within three (3)
business days of Sublessor’s receipt thereof. In the event of any conflict
between the terms of this Sublease and the terms of the Master Lease, the terms
of the Master Lease shall govern; provided, however, to the extent this Sublease
modifies the terms of the Master Lease as between Sublessor and Sublessee, the
terms of this Sublease shall govern.
7.1 Sublessor Default. Sublessor shall be in default under this Sublease if
Sublessor fails to: (a) pay any obligation of Sublessor under the Lease and said
failure continues for three (3) business days after receipt of notice from
Sublessee of the same; (b) perform any other act or acts required by Sublessor
under the Lease and said failure continues for three (3) business days after
receipt of notice from Sublessee or Lessor of the same; (c) perform any act or
acts required of Sublessor by this Sublease and such failure continues for
thirty (30) days after receipt of notice from Sublessee or (d) any other default
under the terms of the Master Lease. In the event of a default by Sublessor,
including without limitation a default under subclause (a) above, Sublessee may
pay or perform any obligation of Sublessor, in addition to the right to exercise
all other legal and equitable remedies of Sublessee (including, without
limitation, the right to immediately terminate the Sublease). If Sublessee
elects to pay or perform any such obligation of Sublessor, Sublessor shall,
within twenty (20) days of demand, reimburse Sublessee the reasonable amount
paid or out-of-pocket costs or expenses so incurred by Sublessee. If Sublessor
fails to timely pay or reimburse Sublessee for any amount owed to Sublessee
under this Sublease by Sublessor, Sublessee may offset the amount so owed or to
be reimbursed against Rent along with interest at the highest rate permitted by
law.


8. INSURANCE. Sublessee shall at all times maintain commercial general liability
coverage with limits not less than $1,000,000 per occurrence and $2,000,000
aggregate for bodily injury and property damage liability.
8.1 - Waiver of Subrogation. Notwithstanding any provision herein to the
contrary, the parties hereto expressly release each other and the Master
Landlord from and waive any rights of recovery that each may have against the
other for any and all liability and expense for loss, damage or destruction of
property resulting from perils (including negligent acts or omissions of
Sublessee, Sublessor, or Lessor, and their respective agents, employees,
associates or invitees) covered by the insurance policies which such parties are
obligated to purchase and maintain pursuant to this Sublease (or, in the case of
Sublessor, pursuant to the master Lease); and the parties mutually agree that
their respective insurance companies shall have no right of subrogation against
the other party or Lessor on account thereof. Sublessor agrees to request Lessor
to extend the subrogation waiver provisions of the Master Lease to Sublessee.


9. INDEMNIFICATION: Sublessee shall indemnify, protect, defend and save
Sublessor harmless from and against any and all liens, claims, demands, actions,
causes of action, obligations, penalties, charges, liabilities, damages, losses,
costs or expenses, including reasonable attorney’s fees for the defense thereof
(“Liabilities”), arising from, out of or in connection with Sublessee’s use of
the Premises or any breach of or any default in the performance of Sublessee’s
obligations under this Sublease or any negligent act or omission of Sublessee,
or any of Sublessee’s officers, directors, employees or agents; except to the
extent such Liabilities are caused or contributed to by the negligence or
willful acts or omissions of Sublessor, its agents, contractors or employees.
Sublessor shall indemnify, defend, and hold Sublessee harmless from Liabilities
caused by Sublessor’s breach or default of its obligations under the Master
Lease and asserted against or sustained by Sublessee, including any termination
of the Master Lease as a result of Sublessor’s default thereunder.


10. ATTORNEYS’ FEES.
If Sublessor or Sublessee shall take any action or commence any legal
proceedings against the other arising out of or in connection with this
Sublease, the prevailing party shall be entitled to recover its costs of suit
and reasonable attorneys’ fees.


11. AGENCY DISCLOSURE.
Sublessor and Sublessee each warrant that they have dealt with no other real
estate broker in connection with this transaction except Hughes Marino, who
represents Trex Enterprises





--------------------------------------------------------------------------------





Corporation, a California corporation, and Kidder Mathews, who represents
AnaptysBio, Inc., a Delaware corporation.


12. COMMISSION.
Upon execution of this Sublease, and consent thereto by Lessor, Sublessor shall
pay Kidder Mathews a real estate brokerage commission equal to four percent (4%)
of the Base Rent for services rendered in effecting this Sublease.


Hughes Marino is waiving its Commission for services rendered in effecting this
Sublease.







--------------------------------------------------------------------------------







13. NOTICES.
All notices and demands which may or are to be required or permitted to be given
by either party on the other hereunder shall be in writing. All notices and
demands by the Sublessor to Sublessee shall be mailed to the Sublessee at the
Premises and to Tenant at: 10421 Pacific Center Court, Suite 200, San Diego, CA
92121, Attn: Chief Financial Officer, or to such other place as Sublessee may
from time to time designate in a notice to the Sublessor. All notices and
demands by the Sublessee to Sublessor shall be mailed to the Sublessor at the
address set forth above, and to such other person or place as the Sublessor may
from time to time designate in a notice to the Sublessee.


14. GOVERNING LAW. This Sublease shall be construed and enforced in accordance
with the laws of the State of California.


15. COUNTERPARTS. This Sublease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single Sublease.


SUBLESSOR:


 
TREX ENTERPRISES CORPORATION
 
a California corporation
 
 
 
 
 
 
 
By:
 
/s/ Kenneth Y. Tang
 
 
Name:
 
Kenneth Y. Tang
 
 
Title:
 
Chairman and CEO
 
 
 
 
 
 
 
By:
 
/s/ Deborah A. Doyle
 
 
Name:
 
Deborah A. Doyle
 
 
Title:
 
COO and CFO
 





SUBLESSEE:
 
ANAPTYSBIO, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 










--------------------------------------------------------------------------------





13. NOTICES.
All notices and demands which may or are to be required or permitted to be given
by either party on the other hereunder shall be in writing. All notices and
demands by the Sublessor to Sublessee shall be mailed to the Sublessee at the
Premises and to Tenant at: 10421 Pacific Center Court, Suite 200, San Diego, CA
92121, Attn: Chief Financial Officer, or to such other place as Sublessee may
from time to time designate in a notice to the Sublessor. All notices and
demands by the Sublessee to Sublessor shall be mailed to the Sublessor at the
address set forth above, and to such other person or place as the Sublessor may
from time to time designate in a notice to the Sublessee.


14. GOVERNING LAW. This Sublease shall be construed and enforced in accordance
with the laws of the State of California.


15. COUNTERPARTS. This Sublease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single Sublease.


SUBLESSOR:


 
TREX ENTERPRISES CORPORATION
 
a California corporation
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 





SUBLESSEE:


 
ANAPTYSBIO, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
 
/s/ Hamza Suria
 
 
Name:
 
Hamza Suria
 
 
Title:
 
President and CEO
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 








--------------------------------------------------------------------------------





Exhibit A
tenantnotice1.jpg [tenantnotice1.jpg]





--------------------------------------------------------------------------------





tenantnotice2.jpg [tenantnotice2.jpg]











--------------------------------------------------------------------------------






EXHIBIT B
SITE PLAN







--------------------------------------------------------------------------------






siteplan1.jpg [siteplan1.jpg]





--------------------------------------------------------------------------------






EXHIBIT C
SUBLESSEE'S WORK







--------------------------------------------------------------------------------








tenantimprovement1.jpg [tenantimprovement1.jpg]







--------------------------------------------------------------------------------







tenantimprovement2.jpg [tenantimprovement2.jpg]







--------------------------------------------------------------------------------







tenantimprovement3.jpg [tenantimprovement3.jpg]







--------------------------------------------------------------------------------







tenantimprovement4.jpg [tenantimprovement4.jpg]





--------------------------------------------------------------------------------






EXHIBIT D
SUBLESSOR FF&E




To remain in suite:
1. Board room table
2. Board room chairs – 15
3. Board room refrigerator
4. Board room TV and stand
5. Conference room installed TV
6. Conference room installed whiteboard
7. Conference room table – no chairs
8. Conference room table – no chairs





